Citation Nr: 0947821	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement an increased rating for hypothyroidism, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from December 1980 to 
October 1981, from March 1982 to June 1997, and from July 
1997 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO, inter alia, denied the Veteran's 
claim for an increased rating for hypothyroidism.

In September 2008, the Veteran testified during a hearing 
before a decision review officer (DRO) at the RO; a 
transcript of that hearing is of record.


FINDING OF FACT

The Veteran's fatigability, constipation, and mental 
sluggishness are attributable to his hypothyroidism and most 
nearly approximate the criteria for a 30 percent rating.


CONCLUSION OF LAW

Hypothyroidism is 30 percent disabling.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.119, Diagnostic Code 7903 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating March 2007 letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
an increased rating for hypothyroidism.  This letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The August 2007 
letter nonetheless told the Veteran that he should submit any 
additional evidence that would substantiate his claim.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claim, in the August 2007 letter.

During the pendency of the appeal, the Court held that there 
were specific minimum requirements for VCAA notice in 
increased ratings claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The Federal Circuit vacated the Court's 
decision.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir 2009).  The RO nevertheless complied with the 
Vazquez-Flores requirements in a May 2008 letter, and the 
Veteran's detailed arguments discussed below reflect that he 
understood these requirements.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded 
multiple VA examinations in an attempt to determine the 
severity of his hypothyroidism, including which symptoms were 
attributable to this disability as opposed to his other 
service-connected disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an increased rating for 
hypothyroidism is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate 
for any rating claim when the factual findings show distinct 
time periods during the appeal period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Here, as explained below, while the Veteran's levels 
of thyroid stimulating hormone (TSH) have changed, his 
symptomatology has been relatively consistent throughout the 
appeal period, and a uniform evaluation is therefore 
warranted.

Hypothyroidism is evaluated using the criteria under 
38 C.F.R. § 4.119, Diagnostic Code (DC) 7903.  The RO 
assigned a 10 percent rating for the Veteran's 
hypothyroidism.  A 10 percent rating is warranted for 
fatigability, or; continuous medication required for control.  
A 30 percent rating is warranted for fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is warranted for muscular weakness, mental disturbance, and 
weight gain.  A 100 percent rating is warranted for cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.

The Court recently analyzed these criteria in Tatum v. 
Shinseki, 23 Vet. App. 152 (2009).  Significantly, the Court 
held that all three symptoms listed in the criteria for a 30 
percent rating are not required for the award of a 30 percent 
rating under DC 7903.  Id. at 155-156.  Rather, the Board 
must ask whether the Veteran's symptomatology more nearly 
approximates the criteria for a rating higher than the one he 
is currently receiving.  Id.

In this case, there is no question that the Veteran has 
experienced each of the symptoms in the criteria for a 30 
percent rating - fatigability, constipation, and mental 
sluggishness.  The Veteran is also in receipt of service 
connection for major depressive disorder (MDD), rated 10 
percent disabling, recurrent enterocolitis, rated 
noncompensable, and right shoulder and cervical and lumbar 
spine disabilities.  There are multiple medical opinions that 
have been expressed as to whether the Veteran's fatigability, 
mental sluggishness, and constipation are attributable to his 
hypothyroidism or to his service-connected disabilities 
including MDD and enterocolitis.

The Veteran's primary care nurse practitioner ("J.L.," 
APN), who is also a co-worker of his (the Veteran is a 
physician's assistant at a VA clinic), has repeatedly and 
consistently written that both the difficulty that the 
Veteran has concentrating and the Veteran's constipation are 
due to his hypothyroidism.  She so indicated in December 2007 
and October 2008 treatment notes.  In October 2008, she 
specifically addressed the disability rating for his 
hypothyroidism.  She wrote that, as the Veteran's primary 
care provider, she believed that the Veteran met the criteria 
for a 30 percent rating because of his frequent constipation 
and his increasing TSH for which she was adjusting his dose 
of Synthroid.  VA treatment notes contain several notations 
regarding increases in the amount of Synthroid prescribed to 
counteract the Veteran's hypothyroidism.  She also noted 
that, as a co-worker of the Veteran's, she observed him 
getting fatigued easily, as well as his mental sluggishness, 
and concluded that his constipation, fatigability, and mental 
sluggishness are more likely than not related to his 
hypothyroidism.

On the April 2007 VA examination, the Veteran denied 
fatigability, neurologic, cardiovascular, or gastrointestinal 
symptoms.  The VA examiner, a nurse practitioner, indicated 
that the Veteran had had a good response from Synthroid and 
was euthyroid (normal thyroid).  The VA examiner attributed 
the Veteran's constipation to his colitis with possible 
underlying inflammatory bowel disease.

On the December 2008 VA endocrine examination, the Veteran 
complained of persistent fatigue, constipation, and 
sluggishness, and reported that he gained weight from 
overeating and lost weight due to diet.  He also indicated 
that he had had palpitations but no longer complained of 
them.  He also complained of cold sensitivity (Reynaud's 
syndrome) in his fingers.  The diagnosis was hypothyroidism, 
treated with Levothyroxine (Synthroid) with near-normal TSH 
level.  The VA examiner, a physician, noted that the TSH test 
is highly accurate, that Reynaud's syndrome had not been 
shown to be related to hypothyroidism, and that it was 
unlikely that the Veteran's complaints of fatigue, 
constipation, and sluggishness are related to his thyroid 
disorder.

In December 2008, a VA psychologist opined on the issue of 
whether the Veteran's mental sluggishness was related to his 
hypothyroidism as opposed to his MDD.  After reviewing the 
relevant evidence including the nurse and physician 
statements, the psychologist concluded that the Veteran's 
increased fatigability and cognitive sluggishness are not 
fully explained by his MDD.  She noted the number of MDD 
episodes per year and symptoms of those disturbances, and 
reasoned that the discrete nature of his depressive episodes 
combined with the fact that the fatigability and mental 
sluggishness occur despite the absence of a depressive 
episode and independently of the Veteran's mood.  She also 
noted that his MDD was longstanding while his fatigability 
and mental sluggishness were of more recent vintage.  She 
concluded that, while it can be difficult to "tease out the 
differential etiology of overlapping symptoms . . . the 
temporal course provides enough of a basis to state that it 
is less likely than not (less than 50 percent) that the 
claimant's MDD fully accounts for his current fatigue and 
cognitive sluggishness."  

In response to this opinion, the RO requested that the VA 
physician who conducted the December 2008 VA endocrine 
examination address whether the Veteran's hypothyroidism 
causes his symptoms of fatigue and sluggishness.  In a 
February 2009 opinion, after reviewing the evidence including 
the VA psychologist's December 2008 conclusion, the VA 
physician adhered to his conclusion that the Veteran's 
thyroid function is now normal and therefore is not 
responsible for these symptoms.  He noted the highly reliable 
nature of thyroid function tests and the fact that symptoms 
of fatigue and sluggishness are very subjective and not 
measurable.

The Board  must weigh the above medical opinions in 
determining whether the Veteran's fatigability, constipation, 
and mental sluggishness are attributable to his 
hypothyroidism.  Also for consideration are the statements of 
the Veteran, himself a physician's assistant, as to the 
nature of these symptoms and the fact that he believes them 
related to his hypothyroidism.  J.L. and the nurse 
practitioner who conducted the April 2007 VA examination 
indicated generally that their conclusions were based on the 
medical evidence and her examination of the Veteran, but did 
not offer a detailed rationale for these conclusions.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning).  The physician who conducted the December 2008 VA 
examination and offered a follow-up opinion in February 2009 
and the VA psychologist who conducted the December 2008 each 
offered a thoughtful, detailed rationale.  The VA physician 
relied primarily on the accurate nature of TSH testing to 
conclude that the Veteran's symptoms were not attributable to 
his hypothyroidism, and the VA psychologist discussed the 
nature of the MDD and the time and manner in which the 
symptoms manifested.  Given that the Board cannot make its 
own independent medical determination, Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991)), it cannot find that either of these 
approximately equally well-reasoned opinions outweighs the 
other.  Given the added weight of J.L.'s opinions and the 
Veteran's statements, the evidence indicating that the 
Veteran's fatigability, constipation, and mental sluggishness 
are related to his hypothyroidism outweighs the evidence 
indicating that they are not related.  The Veteran is 
therefore entitled to a 30 percent rating under DC 7903 
because he has each symptom listed in the criteria for this 
rating.

In reaching this determination, the Board notes the 
examiner's comment that fatigue and sluggishness are subject, 
not measurable and would require major speculation on his 
part.  However, the Department is governed by the regulations 
from the Secretary.  The Secretary has determined the rating 
criteria.  The fact that the symptoms are subjective and 
would require speculation on his part is not a basis for a 
failure to apply a regulation.  Other examiners have been 
able to voice appropriate opinions.  We find the positive 
opinions to be more probative than a determination that no 
opinion would be reached.

The question remains whether the Veteran is entitled a rating 
higher than 30 percent.  See Tatum, 23 Vet. App. at 157.   In 
his January 2003 notice of disagreement and his February 2008 
and January 2009 statements, the Veteran indicated that he 
met the criteria for a 30 percent rating and appeared to 
indicate that this was the rating he was seeking.  However, 
in his substantive appeal and during the RO hearing, the 
Veteran indicated that he was entitled to "at least" a 30 
percent rating.  Moreover, the Veteran has indicated that he 
experienced some of the symptoms listed in the criteria for 
60 and 100 percent ratings, specifically, cold intolerance 
and weight gain.  The Board will therefore consider whether 
the Veteran is entitled to a rating higher than 30 percent 
for his hypothyroidism.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a Veteran is presumed to be seeking the maximum 
possible rating unless he indicates otherwise).

The Board finds that the Veteran is not so entitled.  The 
Veteran himself indicated that his weight gain was due to 
overeating and that he was able to lose weight by dieting, 
and there is no other evidence indicating that his weight 
gain was attributable to his hypothyroidism.  In addition, 
the April 2007 VA examination report did not indicate that 
there was any muscle weakness, and all orthopedic symptoms 
were attributed to the Veteran's orthopedic disabilities and 
not his hypothyroidism.  Moreover, the Veteran has not 
claimed or offered evidence that he has muscle weakness 
related to his hypothyroidism.  Similarly, the evidence does 
not indicate that the Veteran has any mental disturbance, as 
opposed to mental sluggishness, that is related to the his 
hypothyroidism.  Further, although the Veteran has noted cold 
sensitivity, J.L. also noted this symptom in her July 2008 
treatment note, but she did not attribute the Reynaud's 
syndrome to the Veteran's hypothyroidism while she did 
attribute other symptoms to this disability.  Further, the 
Veteran has not claimed or offered evidence of a 
cardiovascular involvement, bradycardia, or sleeplessness, 
and indicated that he no longer had palpitations.  Thus, the 
evidence reflects that the symptoms attributable to the 
Veteran's hypothyroidism more closely approximate the 
symptoms listed in the criteria for a 30 percent rating than 
the symptoms listed in the criteria for 60 and 100 percent 
ratings under DC 7903.  38 C.F.R. § 4.7.

Finally, as to whether an extraschedular rating is warranted, 
a three-step inquiry is required.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the Veteran's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the 
Veteran's hypothyroidism are fully contemplated by the 
applicable rating criteria.  Thus, consideration of whether 
the Veteran's disability picture exhibits other related 
factors such as those provided by the regulations as 
"governing norms" is not required.  For the foregoing 
reasons, the preponderance of the evidence reflects that a 
rating of 30 percent, but no higher, is warranted for the 
Veteran's hypothyroidism.  The benefit-of-the-doubt doctrine 
is therefore not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

A rating of 30 percent for hypothyroidism is granted subject 
to the law and regulations governing the payment of monetary 
benefits.


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


